Order, Supreme Court, Bronx County (Bertram Katz, J.), entered February 8, 1991 which, inter alia, denied plaintiffs’ motion for an order consolidating these three actions for purposes of joint trial in Bronx County, and granted the cross-motions of defendants Windsor L. Franelas and Nissan Motor Corp. to consolidate the actions in Westchester County, and transferred the venue of Action No. 1 to Westchester County, unanimously modified, on the law and the facts and in the exercise of discretion, only to the extent of consolidating the actions for purposes of a joint trial in Westchester County and, as so modified, affirmed, without costs.
This court is not required to consider plaintiffs’ argument, raised for the first time on appeal, that there are special circumstances which warrant departure from the general rule that venue in a consolidated case should be placed in the county where the first action was initially commenced (Dickerhof v Port Auth., 174 AD2d 506). Moreover, were we to consider the argument, we would find it to be without merit, inasmuch as plaintiffs’ submissions lack the requisite specificity (see, Harris v Havanera Tropical Mkt. Corp., 160 AD2d 344). Given the residence of several of the parties in Westchester County, we see no basis to disturb the exercise of discretion by the hearing court in placing venue of the consolidated action in Westchester County, where the first action was brought. Concur—Carro, J. P., Rosenberger, Kupferman, Ross and Rubin, JJ.